          Case 2:90-cv-00520-KJM-DB Document 6746-1 Filed 07/01/20 Page 1 of 4


1    REICHMAN JORGENSEN LLP
     SHAWNA BALLARD, State Bar No. 155188
2    KATE FALKENSTIEN, State Bar No. 313753
      100 Marine Parkway, Suite 300
3     Redwood Shores, CA 94065
      Telephone: (650) 623-1401
4     Fax: (650) 623-1449
      Email: sballard@reichmanjorgensen.com
5            kfalkenstien@reichmanjorgensen.com
6
     Attorneys for Plaintiff-Intervenor Christopher Lipsey
7

8
                                IN THE UNITED STATES DISTRICT COURT
9
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                          SACRAMENTO DIVISION
11

12

13   RALPH COLEMAN, et al.,                           Case No. 2:90-cv-00520 KJM DB P
14                                         Plaintiff, DECLARATION OF KATE
                                                      FALKENSTIEN IN SUPPORT OF
15                 v.                                 PLAINTIFF-INTERVENOR
                                                      CHRISTOPHER LIPSEY’S MOTION TO
16                                                    COMPEL
     GAVIN NEWSOM, et al.,
17
                                                    Judge:        Hon. Kimberly Mueller
18
                                        Defendants. Action Filed: April 23, 1990

19

20

21

22

23

24

25

26

27

28
          Case 2:90-cv-00520-KJM-DB Document 6746-1 Filed 07/01/20 Page 2 of 4


1
     I, Kate Falkenstien, hereby declare as follows:
2
            1.      I am an attorney with Reichman Jorgensen LLP, counsel for Plaintiff-Intervenor
3
     Christopher Lipsey in this matter. I am admitted to the California bar. I have personal knowledge of the
4
     matters set forth herein. If called upon to testify, I could and would testify competently hereto.
5
            2.      This Declaration is submitted in support of Lipsey’s Motion to Compel.
6
            3.      Exhibit A to this Declaration is a true and correct copy of the transcript of the status
7
     conference held before this Court on February 26, 2020.
8
            4.      Exhibit B to this Declaration is a true and correct copy of Lipsey’s First Set of Requests
9

10
     for Production to defendants, served on February 28, 2020.

11          5.      In response to the First Set of Requests for Production, Defendants produced responsive

12   complaints on March 16, 2020; April 27, 2020; May 22, 2020; and June 22, 2020. The March 16

13   production included 253 pages of complaints from Corcoran. The April 27 production included 3

14   grievances from CCI, 30 from Corcoran (which included duplicates of the 253 pages of complaints

15   produced in March), 9 from Pelican Bay, and 8 from Sacramento.
16          6.      The May 22 production included 898 pages of complaints from Pelican Bay (which
17   included duplicates of the 9 complaints produced in April). These 898 pages contained 86 new
18   complaints signed by 325 new inmates (beyond those included in the April production).
19          7.      The June 22 production included 381 pages of newly disclosed complaints from CCI.
20   These 381 pages contained 46 new complaints signed by 289 new inmates (beyond those included in the
21
     April production).
22
            8.      Exhibit C to this Declaration is a true and correct copy of Lipsey’s First Set of
23
     Interrogatories to defendants, served on February 28, 2020.
24
            9.      Exhibit D to this Declaration is a true and correct copy of emails I exchanged with
25
     Defendants’ counsel on March 3-4, 2020.
26
            10.     Exhibit E to this Declaration is a true and correct copy of the Declaration of Captain S.
27
     Pulley, which Defendants served to me with their initial responses to Lipsey’s First Set of
28
     Interrogatories, on March 16, 2020.
                                                       -1-
              Falkenstien Decl. in Supp. of Lipsey’s Motion to Compel (2:90-CV-00520 KJM DB P)
          Case 2:90-cv-00520-KJM-DB Document 6746-1 Filed 07/01/20 Page 3 of 4


1
            11.     On March 18, the parties met and conferred about the outstanding discovery requests. I
2
     initially suggested to Defendants that we agree to search terms and electronically search scanned copies
3
     of the inmate grievances, to reduce the burden of a manual review on Defendants. Defendants’ counsel
4
     told me that the grievances were not stored electronically and thus could not be searched with keywords.
5
     I then proposed a more limited manual search, as reflected in Exhibit F.
6
            12.     Exhibit F to this Declaration is a true and correct copy of emails I exchanged with
7
     Defendants’ counsel on March 16-20 and April 10-13, 2020.
8
            13.     Exhibit G to this Declaration is a true and correct copy of emails I exchanged with
9

10
     Defendants’ counsel on April 27, 2020.

11          14.     Exhibit H to this Declaration is a true and correct copy of an internal CDCR email on

12   September 22, 2015, which was previously filed in this case.

13          15.     Exhibit I to this Declaration is a true and correct copy of a letter I sent to Defendants’

14   counsel via email on May 12, 2020.

15          16.     Exhibit J to this Declaration is a true and correct copy of an email I sent to Defendants’
16   counsel on May 20, 2020. Defendants’ counsel did not respond to this email.
17          17.     Exhibit K to this Declaration is a true and correct copy of emails I exchanged with
18   Defendants’ counsel on May 22-26, 2020.
19          18.     Exhibit L to this Declaration is a PDF of an excel spreadsheet Defendants’ counsel sent
20   me on May 22, 2020, as an updated exhibit to their response to Lipsey’s Interrogatory No. 3.
21
            19.     Exhibit M is intentionally omitted.
22
            20.     Exhibit N to this Declaration is a table summarizing all of the inmate complaints
23
     produced by Defendants so far, including the inmate’s name, the date of the complaint, the prison, and
24
     (when Defendants have provided the information) whether the inmate is a Coleman class member.
25
            21.     Exhibit O to this Declaration is a true and correct copy of a document produced by
26
     Defendants in the related case Suarez v. Beard, bates numbered AGO002844. This document was
27
     designated Confidential—Attorney’s Eyes Only by the defendants in Suarez. I notified Suarez
28


                                                      -2-
             Falkenstien Decl. in Supp. of Lipsey’s Motion to Compel (2:90-CV-00520 KJM DB P)
          Case 2:90-cv-00520-KJM-DB Document 6746-1 Filed 07/01/20 Page 4 of 4


1
     Defendants’ counsel, Preeti Bajwa, by email on June 5, 2020 that I intended to file this document on
2
     July 2, 2020, to give her time to prepare a motion to seal if she wished.
3
            22.     I searched for the grievance attached as Exhibit O in Defendants’ production in this case.
4
     Although the Suarez defendants redacted the complaining inmates’ name, Exhibit O contains a log
5
     number for the appeal itself: PBSP-C-15-02204. I searched for this log number in Defendants’
6
     productions in this case and did not find any documents referencing it.
7
            23.     Exhibit P to this Declaration is a true and correct copy of emails I exchanged with
8
     Defendants’ counsel on June 11-16, 2020.
9

10
            24.     Exhibit Q to this Declaration is a true and correct copy of a letter I sent to Defendants’

11   counsel via email on June 16, 2020.

12          25.     Exhibit R to this Declaration is a true and correct copy of an email I sent Defendants’

13   counsel on June 10, 2020. Defendants’ counsel did not respond to this email.

14          26.     Exhibit S to this Declaration is a true and correct copy of an email Defendants’ counsel

15   sent me on June 22, 2020.
16

17
            I declare under penalty of perjury under the laws of California and the United States of America
18
     that the foregoing is true and correct.
19

20
            Executed this 25th day of June, 2020, in Boise, Idaho.
21
                                                                          /s/ Kate Falkenstien
22

23

24

25

26

27

28


                                                       -3-
              Falkenstien Decl. in Supp. of Lipsey’s Motion to Compel (2:90-CV-00520 KJM DB P)
